(Por la Corte, a propuesta del Juez Asociado Sr. Hutchison.)
Por cuanto, el único señalamiento de error es:
“Que la corte inferior incurrió en manifiesto error al declarar con lugar la demanda, porque apareciendo de las alegaciones y de la evidencia presentada, admitida como cierta por la misma corte, que existe un conflicto de títulos, es bien claro, de acuerdo con la constante jurisprudencia de esta Hon. Corte Su-prema, que no es el juicio de desahucio el apropiado para resolverlo, sino el juicio declarativo, el cual ofrece las necesarias garantías de defensa e informa-ción : ’ ’
Por cuanto, la parte pertinente de la relación del caso y opinión archivada por el juez de distrito lee como sigue:
“La prueba presentada en conjunto tiende a demostrar que Juana Qui-ñones vivió en concubinato con el demandado Jesús María González adquiriendo' dicha casa y que posteriormente contrajeron matrimonio ambos concubinos.
*1025"Que la referida casa fué reparada con dinero que se dice pertenecer al demandado liasta la suma de seiscientos dólares.
"Aun aceptando que estos hechos sean ciertos y que el demandado hubiese empleado en reparar la casa en cuestión ciertas cantidades de dinero, entendemos que ese hecho de por sí no le da un título sobre dicha propiedad y que a lo sumo él tendría una causa de acción en contra de Juana Quiñones para reclamar y obtener de ésta el importe del dinero que hubiese empleado en dichas mejoras, no apareciendo de la prueba presentada que existiera entre el demandado y la Juana Quiñones un convenio expreso por virtud del cual ésta cediera a aquél y a cambio del dinero invertido en dicha propiedad por concepto de mejoras, un condominio o participación en la misma y que este heeho que supone una trans-ferencia de dominio a favor- del referido González se hiciera constar de una manera clara y eficaz para poder llegar a la conclusión de que la propiedad en cuestión dejó de pertenecer en su totalidad a la referida Juana Quiñones y vino a convertirse en un bien común perteneciente a ambos concubinos.
"Por tal razón la corte entiende que habiendo acreditado suficientemente el demandante por medio de un título escrito y otorgado ante notario, que adquirió la finca en cuestión de Juana Quiñones, quien a su vez, a nuestro- juicio, tenía la propiedad total de la misma y el derecho para transmitirla a quien tu-viere por conveniente, él tiene derecho a establecer la presente acción de desahu-cio y a obtener la posesión de la finca en cuestión, según lo solicita y procede por tanto declarar con lugar la demanda de desahucio presentada en este caso, ordenándose que el demandado desaloje y deje a la libre disposición del deman-dante la finca en cuestión dentro del término de 15 días a partir de la fecha en que la sentencia sea firme, apercibido de lanzamiento si no lo verificare, de-biendo registrarse sentencia de conformidad por el secretario, de acuerdo con los términos de la presente opinión; con las costas al demandado."
Bor CUANTO, estamos conformes que del mero heebo de haber in-vertido el concubino algún dinero en reparaciones o mejoras hechas en una casa propiedad exclusiva de su concubina, vendedora del de-mandante en un procedimiento de desahucio, no surge ningún con-flicto de títulos:
Por tanto, se confirma la sentencia apelada que dictó la Corte de Distrito de Guayama en diciembre 15, 1930.